IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN G. BERGDOLL, REGISTERED              : No. 182 MM 2016
VOTER OF THE COMMONWEALTH OF              :
PENNSYLVANIA,                             :
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PEDRO A. CORTES, SECRETARY OF             :
THE DEPARTMENT OF STATE AND               :
FOR THE COMMONWEALTH OF                   :
PENNSYLVANIA, AND THE GENERAL             :
ASSEMBLY OF THE COMMONWEALTH              :
OF PENNSYLVANIA,                          :
                                          :
                   Respondents            :


                                     ORDER


PER CURIAM
      AND NOW, this 19th day of December, 2016, Petitioner’s Application to File an

Original Action is DENIED.